The slander complained of is that the plaintiff was intoxicated to such a degree as to amount to a violation of decency. The offence of intoxication amounting to a violation of decency is not an offence at common law or by statute. It is made such merely by ordinances of the several towns and cities. InSeery v. Viall, 16 R.I. 517, it was held that, though words charging an offence involving moral turpitude and liable to punishment at common law or by statute are actionable per se, a charge of drunkenness, as it does not involve moral turpitude and is not an offence either at common law or by statute, but only by ordinance, is not actionable per se. We are of the opinion that the present suit *Page 406 
is within this decision, and, consequently, that, as the declaration alleges no special damages, the motion in arrest of judgment must be sustained.
Judgment arrested, and case remitted to the Common Pleas Division.